Exhibit 10.15

 

Execution Version

 

PUT CONFIRMATION ANNEX AMENDMENT AGREEMENT

 

dated as of July 1, 2009

 

among:

Dexia SA (“Dexia”)

 

 

and

Dexia Crédit Local S.A. (“DCL”), acting through its New York Branch

 

 

and

FSA Asset Management LLC (“FSAM”)

 

 

and

Financial Security Assurance Inc. (“FSA”)

 

W I T N E S S E T H

 

WHEREAS, on June 30, 2009, Dexia, DCL and FSAM entered into a securities option
transaction pursuant to a Confirmation (the “Guaranteed Put Confirmation”) to a
1992 ISDA Master Agreement (Multicurrency—Cross Border), including the schedule
and credit support annex thereto;

 

WHEREAS, on June 30, 2009, Dexia, DCL and FSAM, also entered into a securities
option transaction pursuant to a Confirmation (the “Non-Guaranteed Put
Confirmation”) to a 1992 ISDA Master Agreement (Multicurrency—Cross Border),
including the schedule and credit support annex thereto; and

 

WHEREAS, reference is made to a certain Pledge and Administration Agreement (the
“Pledge and Administration Agreement”), dated as of June 30, 2009, among Dexia,
DCL, Dexia Bank Belgium SA, FSA, FSAM, FSA Portfolio Asset Limited, FSA Capital
Markets Services LLC, FSA Capital Management Services LLC, FSA Capital Markets
Services (Caymans) Ltd., and The Bank of New York Mellon Trust Company, National
Association as the same may be amended, supplemented or modified from time to
time.

 

WHEREAS, the parties hereto wish to replace in its entirety Annex 4 to each of
the Guaranteed Put Confirmation and Non-Guaranteed Put Confirmation to reflect
their original intent and to correct certain errors therein.

 

Capitalized terms used but not defined herein shall have meanings assigned such
terms in the Guaranteed Put Confirmation, the Non-Guaranteed Put Confirmation or
the Pledge and Administration Agreement.

 

NOW, THEREFORE, in consideration of the premises and agreements contained herein
and for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the parties hereto, the parties hereto hereby agree
to the following:

 

1. Amendment to Annex I

 

Annex 4 (“Annex 4 — GICs”) to each of the Guaranteed Put Confirmation and the
Non-Guaranteed Put Confirmation is hereby replaced in its entirety with Annex 1
hereto.

 

2. Governing Law.  THIS ANNEX AMENDMENT AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES OTHER THAN SECTIONS 5-1401 AND

 

--------------------------------------------------------------------------------


 

5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK AND THE MANDATORY
CHOICE OF LAW RULES CONTAINED IN THE UCC.

 

3. Counterparts.  The parties may execute this Annex Amendment Agreement in
counterparts, each of which is deemed an original and all of which taken
together constitute only one agreement.

 

4. Submission to Jurisdiction. Each of the parties hereto hereby irrevocably
submits to the exclusive jurisdiction of any U.S. federal or state court in The
City of New York for the purpose of any suit, action, proceeding or judgment
arising out of or relating to this Annex Amendment Agreement.  Each of the
parties hereto hereby consents to the laying of venue in any such suit, action
or proceeding in New York County, New York, and hereby irrevocably waives any
claim that any such suit, action or proceeding brought in such a court has been
brought in an inconvenient forum and agrees not to plead or claim the same.

 

5. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATING TO THIS LETTER
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY ACKNOWLEDGES AND
AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS
PROVISION.

 

6. Effectiveness.  This Annex Amendment Agreement shall be effective upon the
execution hereof by the parties hereto, and Dexia having obtained the consent or
acknowledgement of the Sovereign Guarantors to the terms hereof in accordance
with the Sovereign Guarantee Reimbursement Agreement.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

In Witness Whereof, the undersigned have executed this Annex Amendment Agreement
as of the date first above written.

 

 

FSA ASSET MANAGEMENT LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

DEXIA SA

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

DEXIA CRÉDIT LOCAL S.A., acting through its New York Branch

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

FINANCIAL SECURITY ASSURANCE INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Put Confirmation Annex Amendment Agreement

 

--------------------------------------------------------------------------------